Order entered September 6, 2018




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-17-01033-CV

   DEMETRA JEFFERSON WYSINGER FOR AND AS POA FOR DEMONDRIA
 JEFFERSON, TYSWAYLA MITCHELL, PRINCE LOUIS WYSINGER AND MINOR
                       CHILDREN, Appellants

                                                V.

    GEICO COUNTY MUTUAL INSURANCE, FARMERS INSURANCE AND RON
                  MONTGOMERY MOTORS, Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-00628-E

                                             ORDER
       Appellants’ August 31, 2018 Motion for Extension of Deadline for Appellants to File

Reply to Appellee Geico County Mutual Insurance Company’s Response to Appellant’s Brief is

GRANTED IN PART. We ORDER the reply brief filed no later than September 17, 2018. No

additional extensions will be granted.




                                                        /s/   CRAIG STODDART
                                                              PRESIDING JUSTICE